Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 contains the phrase: “the wrapper has substantially a same width as the sheet of homogenized tobacco material”; however this feature was not described in the specification of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-5, 7, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al. (U.S Pub. No. 20080092912) in view of Ergle et al. (U.S Pub. No. 20090038629), Pryor et al. (U.S Patent No. 4807809) and Summers (U.S Patent No. 400748)
Regarding claims 1,3-5, 7 and 16, Robinson discloses a rod, comprising:
a first sheet comprising tobacco material [0062] [0063];
a second sheet (absorbent materials composed of polymeric materials) [0062] [0063];
the first sheet and the second sheet gathered together and circumscribed by a wrapper [0105].
Robinson does not expressly disclose the first and second sheet are crimped.  In the admitted prior art Summers (U.S Patent No. 400748), Summers discloses the sheet can be crimped to provide an increase in fill value.  Furthermore, Pryor discloses pleating the webs (corresponding to the claimed crimped sheets) to form a rod (see claim 12).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the rod of Robinson having a first crimped sheet and a second crimped sheet to increase fill value and also due to pleating of the webs to form a rod as taught by Summers and Pryor.
Robinson discloses the second sheet comprises polymer [0062] [0063] and menthol as a desired flavoring agent [0071] but does not expressly disclose the polymer is polylactic acid.  Ergle discloses a sheet acting as substrate for aerosol forming material such as menthol (Abstract [0002]) comprises interesting polymeric material such as polylactic acid (PLA) [0030].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use polylactic acid as a polymeric material for its biodegradability and coated/impregnated it with a flavoring agent such as menthol.
Regarding claim 2, Robinson discloses the first sheet can be provided by virtually all tobacco material [0063] (corresponding to the claimed a sheet of homogenised tobacco material).

Regarding claim 18, Robinson discloses the rod having a substantially uniform cross-section (see by reference sign 89 of figs. 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the wrapper substantially the same width as the sheet of homogenized tobacco material.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10-17 and 20 of copending Application No. 14402482. Although the claims at issue are not identical, they are not patentably distinct from each other because they have the same scope of invention claiming a rod comprising a first and second sheet gathered together and circumscribed by a wrapper.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 18 under 35 U.S.C. 112(a), Applicant essentially argues that p.14, ll. 31-32 describes that the continuous sheets of paper have substantially the same width as the homogenised tobacco , furthermore Example 1 describes that rods according to a specific embodiment comprise a crimped sheet of homogenised tobacco material gathered together with an crimped sheet of methol-impregnated paper, circumscribed by a paper wrapper…the continuous sheets of paper have substantially the same width as the homogenised tobacco.  Furthermore, in the context of fig.1, the gathered sheets of .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reference of Ergle discloses a sheet acting as substrate for aerosol forming material such as menthol (Abstract [0002]) comprises interesting polymeric material such as polylactic acid (PLA) [0030] for controlled delivery of the flavorant.
In response to applicant's argument that the flavorant is comprised in a separate sheet to the tobacco, the structural integrity of the tobacco sheet is not compromised, the fact that Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the Double Patenting Rejection, Applicant essentially argues that the instant application’s claimed invention is broader than the claimed invention of Application No. 14402482 at least for the independent claim 1.  This argument is not persuasive because the claimed invention still have substantially the same scope of invention as that of Application No. 14402482.  It is also noted that a second sheet comprising a non-tobacco flavorant is not excluding a second sheet formed of a second tobacco material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/Examiner, Art Unit 1747